701 F.2d 221
112 L.R.R.M. (BNA) 2793, 226 U.S.App.D.C. 210,97 Lab.Cas.  P 10,147
Advanced Min. Group, Div. of Republic Corp. Lucerne Facilityv.N. L. R. B.
82-1434
UNITED STATES COURT OF APPEALS DISTRICT OF COLUMBIA CIRCUIT
1/28/83

1
N.L.R.B.


2
PETITION FOR REVIEW DENIED, ORDER ENFORCED*



*
 The judgment or order is accompanied by a Memorandum explanatory of the judgment.  Such memorandum is not included with the opinions of the Court that are printed, and it may not be cited in briefs or memoranda of counsel as precedents, under local rule